Citation Nr: 0312432	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar segment of the spine, at T12-L1, 
with traumatic arthritis, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic 
sinusitis, currently rated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In August 2001, the Board remanded the claim 
for the purpose of obtaining additional information.  The 
claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained by the RO.

2.  The veteran's lumbar spine disability is manifested by 
complaints of pain, limitation of motion and tenderness.  
Muscle spasms have not been noted and sciatic neuropathy and 
absent ankle jerk have not been diagnosed.  The veteran 
suffers from recurring attacks that are relieved through 
medications.

3.  The veteran's lower back disorder mildly impedes his 
range of motion.

4.  The veteran's sinusitis is manifested by complaints of 
pain, recurrent nasal stuffiness, and occasional discharge.  
Symptoms such as crusting, headaches, and the interference of 
breathing have not been complained thereof or found.

5.  The veteran's sinusitis is not manifested by three or 
more incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine, at T12-L1, 
with traumatic arthritis, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5293 (effective prior to, and 
since, September 23, 2002).

2.  The schedular criteria for a rating in excess of 10 
percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 6513 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claim in the rating action, the statement of 
the case, and the supplemental statements of the case.  The 
Board concludes that these discussions adequately informed 
the veteran of the evidence needed to substantiate his claim 
and complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  VA has 
obtained the medical records from the veteran's previous 
noted VA treatment and from the Social Security 
Administration.  The Board notes that the veteran has not 
indicated that he received treatment at any other VA or non-
VA medical facilities.  The veteran has undergone recent VA 
medical examinations that chronicled the various 
manifestations of sinusitis and lower back disability from 
which the veteran was suffering therefrom.  The veteran has 
not, however, provided the VA with other relevant medical 
evidence that would assist in the processing of this claim.

During the course of this appeal, the veteran has offered 
written statements detailing his claim.  He has not suggested 
or insinuated that other evidence was available to support 
the claim.  The Board, in its Remand, notified the veteran of 
the VCAA, what evidence the veteran needed to submit and what 
the VA would do in order to help complete his application for 
benefits.  Since all relevant evidence was obtained and no 
evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2002).  With respect to the issue before the 
Board, the appeal stems from the veteran's disagreement with 
an evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).



I.  Lumbar Segment of the Spine

Review of the service medical records show the veteran was 
treated in service for low back strain.  In an October 1990 
rating decision, the RO granted service connection for low 
back strain and assigned a 10 percent disability rating.  

The veteran avers that his lumbar segment of the spine 
disorder is more disabling than currently rated.  Following 
his request for an increased evaluation, the veteran 
underwent a VA examination in November 1999.

Before the examination, the veteran complained to the 
examiner of pain, weakness, stiffness, fatigability, 
stiffness, and low endurance.  The veteran reported that cold 
weather caused flare-ups; other things that caused flare-ups 
were prolonged standing, walking, and bending.  However, the 
veteran did admit that some of his symptoms were alleviated 
through the ingestion of prescription medications.  When 
asked about how the back disorder functionally affects him, 
the veteran told the doctor that he is in bed most of the day 
due to the back pain.

When examined, the veteran's range of motion measurements 
were as follows:

Flexion		90 degrees
Extension		30 degrees
Lateral Flexion	35 degrees
Rotation		30 degrees

During the examination, the veteran complained of constant 
pain.  The examiner also wrote the veteran complained that 
with repetitive use of the back, his range of motion 
decreased.  Upon palpation, tenderness was noted in the lower 
and upper back.  X-ray films showed narrowing of the joint 
space at L1-L2.  

In conjunction with the veteran's request for an increased 
rating and the Board's conclusion that additional medical 
information was needed prior to issuing a decision, the 
veteran underwent a neurological examination in 2002.  The 
neurologist stated that the veteran did not show hard 
neurological signs and he did not have sciatic neuropathy.  

An orthopedic examination of the back was also accomplished 
in 2002.  The examiner stated that he found tenderness over 
the lumbar spine.  He further wrote:

	. . . He demonstrated no evidence of 
motor weakness in his lower extremities 
on testing against resistance.  Straight 
leg raising with the patient seated was 
normal.  He was able to forward bend 
approximately 30 degrees, but did 
experience a lot of pain in his lower 
back as he bent forward.  He was able to 
lateral bend 10 degrees in each direction 
with some discomfort and to extent to 10 
degrees in his lumbar spine area with 
some discomfort. . . . 

He was diagnosed as having lumbar disc disease.

The obtained medical records do show complaints of back pain 
and the receipt of treatment, mainly in the form of 
medications, for that disorder.  They do not show 
specifically prescribed rehabilitation nor do they suggest 
that surgery would relieve the pain the veteran claims he is 
suffering therefrom.

The veteran's lower back disability is currently rated under 
Diagnostic Code 5293.  38 C.F.R. Part 4 (2002).  Under this 
code, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  VAOPGCPREC 36-97.  

The Board also notes that a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).  Yet, because ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Code 5289 is not for 
application.  38 C.F.R. Part 4 (2002).  

In addition, a 60 percent evaluation is warranted for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle, and for residuals of a fractured vertebra 
with abnormal mobility requiring a neck brace, but without 
cord involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2002).  Moreover, a 100 percent evaluation is warranted 
for ankylosis of the spine in an unfavorable angle with 
marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  A 
100 percent evaluation is also warranted for residuals of a 
fractured vertebra if there is cord involvement, if the 
claimant is bedridden, or if the condition requires long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  
Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine and because ankylosis is not 
present, 38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 
(2002) are also not pertinent.

Additionally, on September 23, 2002, new rating criteria for 
intervertebral disc syndrome became effective. 67 Fed.Reg. 
54,345 (August 22, 2002) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293).  The revised diagnostic code 
now provides for the evaluation of intervertebral disc 
syndrome (pre-operatively or post-operatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the "new" Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  These "new" criteria provide that a 20 percent 
rating is warranted when intervertebral disc syndrome is 
characterized by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using the evaluation 
criteria for the most appropriate diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate diagnostic code or codes.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Since the veteran applied for an 
increased rating for lumbar spine disability in May 2000, 
prior to the enactment of the new criteria, the Board is 
obligated under Karnas to evaluate the claim under both the 
old and (effective from September 23, 2002) the new criteria.  

The VA examination reports are definite in the conclusions 
that the veteran is not suffering from peripheral neuropathy 
as a result of his lower back disability.  They have also not 
described any type of neurological symptoms attributable to 
the veteran's disc disorder.  Although the veteran does 
suffer from pain, absent muscle jerks, muscle spasms, other 
findings appropriate to the sight of the diseased disc have 
not been found.  The veteran has also admitted to VA doctors 
that the prescribed medications do offer some relief to the 
pain and discomfort.  Additionally, although the veteran 
claims that he is bedridden because of his back disorder, the 
evidence does not show that he has been prescribed bed rest 
for a period of six weeks or more by his treating, or any 
other, physician.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In 
applying either the new or old diagnostic criteria to the 
symptoms and manifestations currently complained thereof, it 
is the conclusion of the Board that the evidence does not 
support an evaluation in excess of 40 percent pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5293 (effective prior to, and 
since, September 23, 2002).  The veteran does suffer from 
pain and restriction in his range of motion of the back.  
However, neurological findings appropriate to the site of the 
diseased disc have not been reported.  Moreover, the medical 
evidence does not show that the veteran is bedridden or has 
been prescribed bed rest for a period of six weeks or more 
during the year.  Hence, because the symptoms and 
manifestations do not indicate that the veteran's lower back 
disorder is inappropriately rated, an increased evaluation is 
denied.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  Yet, the Board finds that the 40 percent 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the lumbar segment of the spine results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 40 percent 
disability rating assigned by the RO for this condition is 
correct, and the preponderance of the evidence is against a 
higher evaluation.

Additionally, 38 C.F.R. § 3.321(b)(1) (2002) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the back disabilities cause marked interference 
with employment or necessitated frequent hospitalization.  As 
a result, the Board finds that consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 (2002) is not 
appropriate.

II.  Sinusitis

In an October 1990 rating decision, the RO granted service 
connection for sinusitis and assigned a 10 percent disability 
rating.  The disability is rated pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 6510 
(2002), which indicates that a 10 percent rating is 
assignable if there are one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assignable if there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  A 50 percent rating is assigned for maxillary 
sinusitis following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.

Following the veteran's claim for an increased disability 
evaluation, a VA sinus examination was performed in November 
1999.  The veteran complained of stuffiness, along with 
maxillary and frontal sinusitis.  Although drainage not 
observed/found, the veteran stated that he had a yellow 
discharge twice a week.  The veteran complained of sinus pain 
and discomfort, but he did not contend that he was suffering 
from sinus headaches.  Moreover, he admitted that the 
medication he took for his sinuses did help him.  An x-ray of 
the head revealed normal sinuses.

In October 2001, the veteran underwent another examination of 
his sinuses.  Prior to the examination, the veteran told the 
doctor that he suffered from "nonstop" infections and used 
prescription medication for the disorder.  Upon examining the 
veteran, the doctor noted that the anterior rhinoscopy was 
normal except for possible allergic rhinitis.  The veteran 
did not complain of headaches or pressure.  An x-ray film 
showed thickened mucosa in one of the maxillary sinuses.  A 
computed tomography (CT) scan, performed in December 2001, 
showed that the paranasal sinuses were normal.  The test 
revealed no evidence of chronic disease and the osteo-meatal 
complex looked normal.  The diagnosis was allergic rhinitis 
with repeated acute sinusitis.  

A review of the veteran's post-service medical records is 
negative for chronic complaints or findings involving his 
sinuses.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran has 
chronic sinusitis, but the evidence does not reflect that it 
is exhibited by three or more incapacitating episodes 
annually or more than six non-incapacitating episodes, with 
headaches, pain, and purulent discharge or crusting.  The 
records do not reflect three or more incapacitating episodes 
requiring bed rest and treatment by a physician.  The 
findings on the VA examinations in November 1999 and October 
2001 reflected a mild disability and the objective findings 
did not support a cause for chronic nasal obstruction.  The 
veteran has not been recommended for nasal surgery and there 
is no indication in records that such surgery would correct 
or alleviate the veteran's current sinus disorder.  The 
record reflects that the veteran takes medication for his 
sinuses, but does not support a finding of the frequent 
necessity for antibiotics.  Since the indicators of a more 
severe condition have not been present, an evaluation in 
excess of 10 percent for sinusitis is not warranted. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2002) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, there is no showing that the veteran's sinusitis causes 
marked industrial interference or results in frequent 
hospitalizations.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An increased evaluation for degenerative disc disease of the 
lumbar segment of the spine, at T12-L1, with traumatic 
arthritis, is denied.

An increased evaluation for chronic sinusitis is denied.


REMAND

In reference to the veteran's claim seeking entitlement to a 
total disability evaluation based on individual 
unemployability, the Board remanded the claim to the RO in 
August 2001.  The Board requested that a social and 
industrial survey be accomplished for the purpose of 
determining whether the veteran was employable and how his 
service-connected disabilities affected his ability to work.  
The surveyor was instructed to comment on the veteran's 
education, previous work history, his medical ailments, and 
his current social and industrial capacity.  

A review of the claims folder reveals that some sort of 
inquiry was conducted in November 2002.  The interviewer 
wrote the following:

Employment since separating service:
1.	Dates:  3/90 to present.
	Employer:  No employment since 
discharge.

2.  If unemployed, veteran's usual daily 
activity:  Staying home and watching 
television, limited activities 
(physical).

3.  If in treatment since last exam, 
where:  No treatment since last exam.

Despite the instructions given by the Board in its August 
2001 remand, it appears that the requested information has 
not been obtained.  That is, the social worker who conducted 
the Social and Industrial Survey was suppose to outline how 
the veteran's physical disabilities interfered with his 
ability to work.  This was not accomplished.  The examiner 
was also asked to enumerate the veteran's disabilities, 
physical and psychological, and this too was not 
accomplished.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that the Board is responsible for entering a final 
decision on behalf of the Secretary in claims for entitlement 
to veterans' benefits and that as such, remand instructions 
to the RO from the Board must be complied with - said 
compliance by the RO being neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Hence, since the RO failed to obtain a Social and Industrial 
Survey that answered the questions presented by the Board, 
the Board finds that the RO did not comply with the Board's 
instructions.  Thus, the claim must be remanded to the RO for 
further processing in accordance with the Board's previous 
remand and the Court's instructions.  After that, the 
veteran's claim should be readjudicated. 

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.  

2.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented, 
and corrective action must be 
accomplished.  38 C.F.R. § 4.2 (2002); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

Following completion of the requested development, the 
veteran's claim for a TDIU should be readjudicated.  If the 
decision remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


